Title: From Thomas Jefferson to Benjamin Hawkins, 11 July 1806
From: Jefferson, Thomas
To: Hawkins, Benjamin


                        
                            Dear Sir
                            
                            Washington July 11. 06
                        
                        By the return of mr Wheaton I learn with great satisfaction that we at length have a clear prospect of a
                            good road from Athens to Fort Stoddert, at least. he tells me you are satisfied it is best, & even nearest to go by
                            Coweta. my own opinion is that distance is not to be so much regarded as levelness, firmness and to be clear of
                            obstructions. from Coweta, I think, nature has traced out the route most obviously & incontestibly. that is to say,
                            after getting on the ridge between Coweta and Tuckabatché, which divides the waters of Chatahouchee & Alibama, to turn
                            Westwardly along the ridge dividing the waters of Alibama from those of the gulph of Mexico, never quitting it, however
                            crooked it may be, unless occasionally to pass a spring for the accomodation of travellers or settlers. we are to open
                            that route in the first place, which will be the best at last; because we shall very soon have a stage running on it.
                            above all things we must not divert our road from it’s best course to carry it by houses of accomodation. if we do this
                            there will never be accomodation on the proper tract. houses must come, & will come to the road, if we keep it
                            inflexibly in it’s place. I have been speaking with Genl. Dearborne about stringing a few souldiers along it at every 25.
                            miles. he finds difficulty in that. perhaps you could get some individuals to go & settle at convenient stations of
                            about 25. miles, which we may hereafter break into two of 12. or 13. miles. till such steps are provided it will be
                            impossible for the post to move with dispatch. we have reason to believe we can now have permission to send the mail from
                            Fort Stoddert by water for the present. in the mean time, under the directions of the Secretary at war as well as of the
                            post office, an examination is going on of the ground from Fort Stoddert to Pascagoula, about our line. so far we shall be
                            free to open our road this season or as soon as we please. from thence we must proceed to explore a way to cross Pearl
                            river at the most practicable & convenient place to strike Lake Pontchartrain opposite to Chef Menteur whence there is a
                            fine road to N. Orleans. about the crossing of the Pearl river & from there to Pontchartrain will require a good deal of
                            work; and tho’ Congress has given us the money, they have not given the authority to do it, because it is in the disputed
                            territory. however either the territory will shortly be ours, or we must obtain the assent of Spain to our making the
                            road. this part therefore cannot be done till the next year. I gave with great reluctance into the idea of a temporary
                            establishment of the route by Pinkneyville: but if we can carry the mail by water from fort Stoddert, we shall abandon the
                            Pinkneyville rout.   On the whole I am full of hope that with your aid we shall now get this most desirable object
                            accomplished, which is equal to the bringing N. Orleans to within half the distance, and making our government of it a
                            practicable thing. the road however, when completed will need your constant patronage, & good dispositions towards it on
                            the part of the Indians. whether it will be best to get some of them to settle on the road, or all whites you must judge.
                            we have no news from Paris since the arrival of the Hornet there, but we daily expect to hear which way the wind blows
                            there as to our affairs. I tender my friendly salutations & assurances of continued esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    